                                                                             FILED
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                         MAR 1 8 2020


MARCIA E. HEINECK-POEIZZI,

                      Plaintiff,                        DECISION AND ORDER
               V.

                                                        I:I8-CV-0I445 EAW
COMMISSIONER OF SOCIAE SECURITY,

                      Defendant.




                                    INTRODUCTION


         Represented by counsel. Plaintiff Marcia L. Heineck-Polizzi("Plaintiff)brings this

action pursuant to Title XVI of the Social Security Act (the "Act"), seeking review of the

final decision of the Commissioner of Social Security (the "Commissioner," or

"Defendant") denying her application for supplemental security income ("SSI"). (Dkt. I).

This Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently

before the Court are the parties' cross-motions for judgment on the pleadings pursuant to

Rule 12(e) of the Federal Rules of Civil Procedure (Dkt. 6; Dkt. 11), and Plaintiffs reply

(Dkt. 13). For the reasons discussed below. Plaintiffs motion (Dkt. 6) is granted, the

Commissioner's motion (Dkt. 11) is denied, and the matter is remanded to the

Commissioner for further administrative proceedings consistent with this Decision and

Order.




                                              1 -
                                     BACKGROUND


       Plaintiff protectively filed her application for SSI on December 31, 2014. (Dkt. 5

at 85).' In her application, Plaintiff alleged disability beginning April 7, 2007, due to the

following impairments: arthritis; fibromyalgia; bipolar disorder; social anxiety; diabetes

type II; CCD; osteoartbritis; high blood pressure; GERD; high cholesterol; chronic back

and neck pain; heel spurs; carpal tunnel in her right wrist; and dizzy spells. {Id. at 74-75).

Plaintiffs application was initially denied on May 27, 2015. {Id. at 86-89). At Plaintiffs

request, a bearing was held before administrative law judge ("ALJ") Lynette Gobr in

Buffalo, New York, on July 14, 2017. {Id. at 31-73). At the bearing. Plaintiff amended

her alleged onset date to December 31, 2014, the date of her application. {Id. at 15). On

September 27, 2017, the ALJ issued an unfavorable decision. {Id. at 12-26). Plaintiff

requested Appeals Council review; her request was denied on October 11, 2018, making

the ALJ's determination the Commissioner's final decision. {Id. at 5-7). This action

followed.


                                  LEGAL STANDARD


I.     District Court Review


       "In reviewing a final decision ofthe [Social Security Administration ("SSA")], this

Court is limited to determining whether the SSA's conclusions were supported by

substantial evidence in the record and were based on a correct legal standard." Talavera




'      When referencing the page number(s)ofdocket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
rigbtband comer of each document.
V. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is "conclusive" if it is

supported by substantial evidence. 42 U.S.C. § 405(g). "Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Moran v. Astrue, 569 F.3d 108, 112(2d Cir. 2009)

(quotation omitted). It is not the Court's function to "determine de nova whether [the

claimant] is disabled." Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec'y ofHealth & Human Servs., 906 F.2d 856, 860(2d Cir.

1990) (holding that review of the Secretary's decision is not de novo and that the

Secretary's findings are conclusive ifsupported by substantial evidence). However,"[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner's conclusions oflaw"Byam v. Barnhart, 336 F.3d 172, 179(2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112(2d Cir. 1984)).

II.    Disability Determination


       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City ofNew York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination ofimpairments,that is "severe" within the meaning ofthe Act,

in that it imposes significant restrictions on the claimant's ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

                                           -3 -
combination of impairments, the analysis concludes with a finding of"not disabled." If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant's impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No.4(the "Listings"). Id. § 416.920(d). Ifthe impairment meets or medically

equals the criteria of a Listing and meets the durational requirement {id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant's residual functional capacity

("RFC"), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant's RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). Ifthe claimant can perform such requirements,then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant "retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy"in light ofthe claimant's age,education, and work experience. Rosa

V. Callahan, 168 F.3d 72, 77(2d Cir. 1999)(quotation omitted).

                                      DISCUSSION


I.     The ALJ's Decision


       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

                                           -4-
that Plaintiffhad not engaged in substantial gainful work activity since December 31,2014,

the application date. (Dkt. 5 at 17).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

"low back degenerative disc disease; morbid obesity; anxiety and depression." {Id.). The

ALJ further found that Plaintiffs medically determinable impairments ofdiabetes mellitus

and hypertension were non-severe.         {Id. at 17-18).     With respect to Plaintiffs

representations that she suffered from arthritis and neck pain, the ALJ concluded that these

were not medically determinable impairments. {Id. at 18). The ALJ also found that

Plaintiffs fibromyalgia "d[id] not meet the requirements" of Social Security Ruling

("SSR") 12-2p. {Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

{Id.). The ALJ particularly considered the criteria of Listings 1.04, 12.04, and 12.06 in

reaching her conclusion, as well as considering the effect ofPlaintiffs obesity as required

by SSR 02-Ip.(M at 18-19).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 416.967(b), with the additional limitations

that Plaintiff:


       can stand and walk 4 hours out of an 8-hour workday; can sit 4 hours out of
       an 8-hour workday; can occasionally climb ramps and stairs; never climb
       ladders, ropes or scaffolds and can occasionally stoop, kneel, crouch and
       crawl. In addition, the claimant is limited to simple routine tasks; limited to
       simple work-related decisions; minimal changes in work routines and
       processes and frequent interaction with supervisors, co-workers and the
       public.
{Id. at 19-20). At step four, the ALJ found that Plaintiff had no past relevant work. {Id. at

25).

       At step five, the ALJ relied on the testimony of a vocational expert ("VE") to

conclude that, considering Plaintiffs age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of cashier, storage facility clerk, and

merchandise marker. {Id. at 25-26). Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act. {Id. at 26).

II.    Remand of this Matter for Further Proceedings is Necessary


       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing:(1) the ALJ did not properly evaluate Plaintiffs fibromyalgia at

step two of the sequential analysis; (2) the ALJ did not properly evaluate the opinions

offered by Plaintiffs treating nurse practitioner, PMHNP-BC Elizabeth Ostrom; and (3)

the ALJ did not properly evaluate the opinion of consultative examiner Hongbiao Liu,

M.D., and substituted her own judgment in determining Plaintiffs RFC. (Dkt. 6-1). The

Court has considered each of these arguments and, for the reasons discussed below, finds

that the ALJ erred in her evaluation ofPlaintiffs fibromyalgia at step two ofthe disability

analysis, and that this error necessitates remand for further administrative proceedings.

       A.      Evaluation of Plaintiffs Fibromyalgia


       Plaintiff contends that the ALJ did not adequately explain why the requirements of

SSR 12-2p were not met as applied to Plaintiffs fibromyalgia. (Dkt. 6-1 at 12). At step

two of her analysis, the ALJ found that Plaintiff had the severe impairments of low back
degenerative disc disease, morbid obesity, anxiety, and depression, (Dkt. 5 at 17), The

ALJ also stated that she "considered [Plaintiffs]fibromyalgia under Social Security Ruling

12-2p and f[ound] that [Plaintiff] d[id] not meet the requirements," {Id. at 18), The ALJ

did not provide any further explanation for her determination regarding Plaintiffs

fibromyalgia.

      Plaintiff points to evidence in the record that the ALJ failed to discuss, including

diagnoses of fibromyalgia by two doctors and Bridget Vaccaro, FNP, as well as a medical

source statement offered by FNP Vaccaro, confirming that Plaintiff had a history of

widespread pain for three or more months, and pain in 11 or more pressure points, (Dkt,

6-1 at 13-14), Plaintiff argues that given this evidence, the ALJ was required to explain

why she found that Plaintiffs fibromyalgia did not qualify as a severe impairment, rather

than offer only a cursory explanation, {Id. at 14), In response. Defendant argues that at

the administrative hearing. Plaintiffs non-attorney representative stated that Plaintiffs

fibromyalgia did not meet the requirements of the SSR, (Dkt, 11-1 at 14-15), Defendant

also contends that the record lacks evidence from a physician that the requirements of SSR

12-2p were met, {Id. at 15),

       At step two of the disability analysis, the ALJ determines whether the claimant has

an impairment, or combination of impairments, that is "severe" within the meaning ofthe

Act, in that it imposes significant restrictions on the claimant's ability to perform basic

work activities, 20 C,F,R, § 416,920(c), "The following are examples of 'basic work

activities': 'walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or

handling , , , seeing, hearing, and speaking , , , [u]nderstanding, carrying out, and

                                           -7-
remembering simple instructions ...[u]se ofjudgment...[rjesponding appropriately to

supervision, co-workers and usual work situations.'" Taylor v. Astrue, 32 F. Supp. 3d 253,

265(N.D.N.Y. 2012)(citation omitted), adopted, 32 F. Supp. 3d 253(N.D.N.Y. 2012).

      "The claimant bears the burden of presenting evidence establishing severity." Id.

Step two's "severity" requirement is de minimis and is meant only to screen out the weakest

of claims. Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). However, despite this

lenient standard, the "'mere presence of a disease or impairment, or establishing that a

person has been diagnosed or treated for a disease or impairment' is not, by itself, sufficient

to render a condition 'severe.'" Taylor,32 F. Supp. 3d at 265(quoting Coleman v. Shalala,

895 F. Supp. 50,53(S.D.N.Y. 1995)). Rather,"to be considered severe, an impairment or

combination of impairments must cause 'more than minimal limitations in [a claimant's]

ability to perform work-related functions.'" Windom v. Berryhill, No. 6:17-cv-06720-

MAT,2018 U.S. Dist. LEXIS 176372, at *7(W.D.N.Y. Oct. 14, 2018)(quoting

V. Colvin, No. 6:17-CV-06838(MAT), 2018 U.S. Dist. LEXIS 87554, at *15 (W.D.N.Y.

May 24, 2018))(alteration in original).

       Social Security Ruling ("SSR") 12-2p sets forth the following requirements for

finding that fibromyalgia is a medically determinable impairment: (1) a physician has

diagnosed fibromyalgia;(2) the physician has provided evidence described either by the

1990 American College of Rheumatology (ACR) criteria or the 2010 ACR Preliminary

Diagnostic Criteria; and (3) the physician's "diagnosis is not inconsistent with other

evidence in the person's case record." SSR 12-2p, 2012 WL 3104869, at *2 (July 25,

2012);see also Casselbury v. Colvin, 90 F. Supp. 3d 81,93(W.D.N.Y. 2015). Regarding

                                             -8-
the second requirement, the 1990 ACR criteria includes:(1) a history of widespread pain,

(2) at least 11 positive tender points on physical examination; and (3) evidence that other

disorders that could cause the symptoms or signs were excluded. SSR 12-2p, 2012 WL

3104869, at *2-3. The 2010 ACR criteria includes:(1) a history of widespread pain;(2)

repeated manifestations ofsix or more fibromyalgia symptoms; and(3)evidence that other

disorders that could cause these symptoms were excluded. Id. at *3. Here,two physicians

diagnosed Plaintiff with fibromyalgia. {See Dkt. 5 at 331 (in April 2015, Dr. Lui listing

diagnosis of "arthritis and fibromyalgia"), id. at 430 (in September 2016, Jon C. Kucera,

M.D., diagnosing fibromyalgia, and noting Plaintiffs appointment for trigger point

injections)). Accordingly, the first requirement of SSR 12-2 is met.

       However, as argued by Defendant, neither ofthese physicians provided affirmative

statements that Plaintiff meets the ACR criteria for fibromyalgia. Rather, Bridget Vaccaro,

FNP, offered a medical source statement regarding Plaintiffs fibromyalgia. {Id. at 439).

Pursuant to SSR 12-2p, FNP Vaccaro is not qualified to provide such evidence, at least in

connection with the step two analysis. See SSR 12-2p, 2012 WL 3104869, at *2 ("A

licensed physician(a medical or osteopathic doctor) is the only acceptable medical source

who can provide such evidence. We cannot rely upon the physician's diagnosis alone.").

However, SSR 12-2p also provides that "[i]n cases involving [fibromyalgia] ... we will

make every reasonable effort to obtain all available,relevant evidence to ensure appropriate

and thorough evaluation." Id. at *3. SSR 12-2p also states that "other sources evidence,"




                                           -9-
such as the statement provided by FNP Vaccaro, is important in evaluating the severity and

functional effects of a person's fibromyalgia. Id. at *4.

       In assessing Plaintiffs RFC, the ALJ discussed the evidence offered by FNP

Vaccaro. (Dkt. 5 at 20,22(FNP Vaccaro treats Plaintiff for fibromyalgia, and "furnished

a medical source statement on January 27, 2017, wherein she opined the claimant had

history of widespread pain for three or more months; pain in 11 or more pressure points;

sleep disturbance; chronic fatigue and inability to ambulate effectively. .. .")). The ALJ

gave "little weight" to FNP Vaccaro's opinion, as she "is not considered an acceptable

medical source," and her assessed functional limitations (Plaintiffs ability to work, stand,

sit, lift, bend, stoop, and raise her arms) were noted to be "per patient." {Id. at 24;see also

id. at 439). The ALJ did not discuss why she apparently failed to credit FNP Vaccaro's

findings that Plaintiff had a history of widespread pain for three or more months, pain in

11 or more pressure points, sleep disturbance, chronic fatigue, and an inability to ambulate

effectively, all of which are plainly relevant to the ACR criteria for fibromyalgia.

       The Court has reviewed the medical source statement offered by FNP Vaccaro, as

well as other evidence in the record,including that Plaintiffreceived trigger point injections

{see id. at 20,22,24), and experienced widespread pain on an ongoing basis. {See, e.g., id.

at 425-27 (in October 2016, FNP Schuler assessing that Plaintiff presented with

fibromyalgia, experienced back and muscle pain, and had bilateral paraspinal tenderness

with trigger points identified at C5-7, upper lateral trapezius muscle areas, and L5-S1

trapezius muscle areas, with decreased range of motion in those areas); id. at 422-24 (in

December 2016,FNP Vaccaro noting that Plaintiff: presented with fibromyalgia; felt pain

                                            - 10-
in all muscles, bruised, and sore; and had back pain, muscle pain, and myalgia)). The Court

has also considered the April 2015 internal medicine examination by Dr. Liu, who noted

that Plaintiff has a "[h]istory of arthritis and fibromyalgia for more than 30 years," and on

examination, found that Plaintiff had "at least 11 trigger points in the neck and back area."

{Id. at 328, 330).   The ALJ apparently gave "significant weight" to Dr. Liu's opinion

regarding Plaintiffs functional limitations because it was based on an examination and

consistent with the record as a whole, but she did not discuss his findings regarding

Plaintiffs trigger points. {Id. at 24). Dr. Liu's findings are consistent with those of FNP

Vaccaro, who also found that Plaintiff had a history of widespread pain and pain in 11 or

more pressure points. {Id. at 439).

       Despite this evidence, in considering Plaintiffs impairments at step two of the

sequential analysis, the ALJ provided only the conclusory statement that Plaintiffs

fibromyalgia did not meet the requirements of SSR 12-2p. As a result, the Court is unable

to meaningfully review the ALJ's step two determination, and her failure to provide any

explanation was error. See Diaz v. Commissioner, No. 18-CV-6224P, 2019 WL 2401593,

at *4(W.D.N.Y. June 7,2019)(remand required for further consideration ofthe plaintiffs

fibromyalgia, where the ALJ made conclusory findings at step two ofthe disability analysis

and the Court was"unable to meaningfully review the ALJ's reasoning that[the plaintiffs]

diagnosed fibromyalgia was not a medically determinable impairment according to the

guidance detailed in SSR 12-2p.").

       Defendant contends that while the record contains statements by FNP Vaccaro

evaluating Plaintiffs fibromyalgia, it does not contain similar evidence from a physician,

                                           - 11 -
as required by SSR 12-2p. This does not excuse the ALJ's failure to offer an adequate

explanation as to why she found that Plaintiffs fibromyalgia did not meet the requirements

of SSR 12-2p. "Because a hearing on disability benefits is a non-adversarial proceeding,

the ALJ generally has an affirmative obligation to develop the administrative record,"

Perez v. Chater, 77 F.3d 41,47(2d Cir. 1996). "This duty exists even when the claimant

is represented by counsel or ... by a paralegal." Id. To that end, rather than reject
Plaintiffs fibromyalgia diagnoses without an explanation, given the aforementioned

evidence in the record, the ALJ should have further developed the record to obtain a

medical source statement from a physician, offering evidence relevant to the requirements

of SSR 12-2p. See Cooper v. Commissioner, No. 17-CV-1058-MJR, 2019 WL 1109573,

at *4 (W.D.N.Y. Mar. 11, 2019) (where the ALJ acknowledged that the plaintiffs
physicians diagnosed her with fibromyalgia, but concluded that the record, "while

reflecting tender points at times, otherwise lack[ed] 'sufficient detail,'" remanding for
further development ofthe record relating to the plaintiffs fibromyalgia, because SSR 12-

2p "directs an ALJ to take additional steps, such as recontacting the claimant's treating
physicians, when the record lacks adequate information to determine whether the claimant

has a medically determinable impairment of fibromyalgia."). As noted above, SSR 12-2p
specifically provides that the SSA will "make every reasonable effort to obtain all

available, relevant evidence to ensure appropriate and thorough evaluation." SSR 12-2p,
2012 WL 3104869, at *3.

      In sum,the record contains evidence from various sources relevant to the assessment

ofPlaintiffs diagnosed fibromyalgia under SSR 12-2p. Rather than discuss this evidence,

                                         - 12-
the ALJ offered the conclusory statement that Plaintiffs fibromyalgia did not meet the

requirements of SSR 12-2p. As a result, the Court is unable to meaningfully review the

ALJ's reasoning that Plaintiffs fibromyalgia was not a medically determinable

impairment. Accordingly, remand is required. On remand, the ALJ is directed to

adequately consider whether Plaintiffs fibromyalgia meets the requirements of SSR 12-

2p, and explain her reasoning for her conclusion. Further, the ALJ is directed to ensure

that the record is complete as to Plaintiffs fibromyalgia, so that she can make a well-

informed determination, including by obtaining evidence from a physician, in compliance

with SSR 12-2p.

       B.     Plaintiffs Remaining Arguments

       As set forth above. Plaintiff has identified additional reasons why she contends the

ALJ's decision was not supported by substantial evidence. However, because the Court

has already determined,for the reasons previously discussed,that remand ofthis matter for

further administrative proceedings is necessary, the Court declines to reach these issues.

See, e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 U.S. Dist. LEXIS 165592, at

*32 (N.D.N.Y. Dec. 1, 2016) (declining to reach arguments "devoted to the question

whether substantial evidence supports various determinations made by [the] ALJ" where

the court had already determined remand was warranted); Morales v. Colvin, No.

13cv06844(LGS)(DP), 2015 U.S. Dist. LEXIS 58236, at *80 (S.D.N.Y. Feb. 10, 2015)

(the court need not reach additional arguments regarding the ALJ's factual determinations

"given that the ALJ's analysis may change on these points upon remand"), adopted, 2015

U.S. Dist. LEXIS 58203(S.D.N.Y. May 4, 2015).

                                          - 13 -
                                   CONCLUSION


       For the foregoing reasons, Plaintiffs motion for judgment on the pleadings(Dkt. 6)

is granted to the extent that the matter is remanded to the Commissioner for further

administrative proeeedings consistent with this Decision and Order. The Commissioner's

motion for judgment on the pleadings (Dkt. 11) is denied. The Clerk of Court is directed

to enter judgment and close this case.

       SO ORDERED.




                                                                    c
                                                               A. WOLFORD
                                                 United States District Judge
Dated: March 18, 2020
       Rochester, New York




                                         - 14-
